DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 755, 602. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is taught or suggested by the claims of the ‘602 patent.  
In particular, the limitations of claim 21 are taught or suggested by claim 1 of the ‘602 patent (with the exception of the recited step of removing the cured first layer from the casting dish, which is suggested by claim 2 of the ‘602 patent).
With respect to claim 22, while the step of pulling up on the first layer of fiber to distribute the removal force is not explicitly recited in the claims of the ‘602 patent, this step is taught in paragraph [0005] of the specification of the ‘602 patent.  It is proper under MPEP 804(II)(B)(2)(a) to use the specification as a dictionary to learn the meaning of a term in the claim. Further, the scope of the claims is to be determined not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art. The portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application.  In this case, it is proper to consider the specification when considering the meaning and scope of “removing” as recited in the claims.
The limitations of claims 23, 25, 26, 27, 31, 32, 34 and 35 are disclosed or suggested by claims 7 and 9 of the ‘609 patent.
The limitations of claim 24 are disclosed or suggested by claim 12 of the ‘609 patent.
The limitations of claims 28 and 29 are disclosed or suggested by claim 10 of the ‘609 patent.
The limitations of claim 30 are disclosed or suggested by claim 15 of the ‘609 patent.
The limitations of claims 33 and 38 are disclosed or suggested by claim 1 of the ‘609 patent.
The limitations of claim 36 are disclosed or suggested by claim 4 of the ‘609 patent, in particular, that the fiber comprises a strand.  One of ordinary skill in the art would understand that normally, a fiber to be placed in a mold inherently has a length and first and second free ends.
The limitations of claim 37 are disclosed or suggested by claim 1 of the ‘609 patent, in particular, that the fibers comprise polyester.
With respect to claim 39, the recited limitation of the inclusion being removable is disclosed in paragraph [0034] of the specification of the ‘609 patent.  Again, it is proper under MPEP 804(II)(B)(2)(a) to use the specification as a guide in ascertaining the meaning and scope of the claim language.
With respect to claim 40, the claims of the ‘609 patent when viewed as a whole suggest that the inclusion is a simulated anatomical structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
April 28, 2022